COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Cecilia Clinkscale v. Leiroi Mickele Daniels

Appellate case number:   01-14-00968-CV

Trial court case number: 2012-58724

Trial court:             113th District Court of Harris County

        Appellant’s Motion for Extension of Time to File Motion to Rehear Appellant’s Notice
of Appeal on the Denial of Pauper’s Oath, filed January 17, 2015, is GRANTED. Any motion
for rehearing of our January 2, 2015 order is due by January 23, 2015.
       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: January 22, 2015